DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A (Fig. 2)  in the reply filed on 06/27/2022 is acknowledged.
Claims 12 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, 10, 11, 13, 14, 15, and 16 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2018/0182601 to Takeda et al.
In regards to Claim 1, Takeda teaches a substrate processing apparatus Fig. 1, Fig. 2 comprising: a process chamber 23 in which at least one substrate 200  is processed; and at least one buffer chamber 237 in which plasma is formed [0024], wherein the at least one buffer chamber includes at least two application electrodes 269, 271  of different lengths (as broadly recited and as shown by the lengths of the lines from 269, 271 to power sources 272, 273) to which high frequency electric power 273 is applied, and a reference electrode 270 subjected to a reference potential [0015-0051].  
In regards to Claim 2, Takeda teaches the at least one substrate 200 includes a plurality of substrates (as shown in the boat 217), and wherein the substrate processing apparatus further comprises a substrate support 217 configured to mount and support the plurality of substrates, as shown in Fig. 2.  
In regards to Claim 4, Takeda teaches an electrode protection tube 275 configured to protect the at least two application electrodes and the reference electrode, as shown in Fig. 2.  
In regards to Claim 7, Takeda teaches the electrode protection tube is configured such that the at least two application electrodes do not come into contact with each other (as shown in Fig. 2).  
In regards to Claim 8, Takeda teaches the electrode protection tube is formed in a constricted shape (as it is cylinder around the electrode of 269, 271) such that the at least two application electrodes do not come into contact with each other, as shown in Fig. 2.  
In regards to Claim 10, Takeda teaches the reference electrode 270 is located between the at least two application electrodes, as shown in Fig. 2.  
In regards to Claim 11, Takeda teaches the at least one buffer chamber is installed inside the process chamber, as shown in Fig. 2.
In regards to Claim 13, Takeda teaches the at least one buffer chamber is installed along an inner wall of a reaction tube that forms the process chamber, as shown in Fig. 2.
In regards to Claim 14, Takeda teaches a heater 207 configured to heat the at least one substrate.  
In regards to Claim 15, Takeda teaches a high frequency power supply 273 configured to supply the high frequency electric power to the at least two application electrodes [0033-0037].  
In regards to Claim 16, Takeda teaches a plasma generating apparatus Fig. 2 comprising: at least one buffer chamber 237 in which plasma is formed [0024]; at least two application electrodes 269, 271 of different lengths to which high frequency electric power is applied (as broadly recited and as shown by the lengths of the lines from 269, 271 to power sources 272, 273); and a reference electrode 270 subjected to a reference potential, 43 7243105.1HITACHI 13-0003100USO 1wherein the at least two application electrodes and the reference electrode are arranged in the at least one buffer chamber (as shown in Fig. 2, [0015-0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over States Patent Application No. 2018/0182601 to Takeda et al in view of United States Patent Application No. 2009/0255468 to Yamamoto et al.
	The teachings of Takeda are relied upon as set forth in the above rejection.
 In regards to Claims 5 and 6, Takeda does not expressly teach the lengths of the at least two application electrodes are set to be different in a stack direction of the at least one substrate , the electrode protection tube is formed in a U-shape in an upper portion of the at least one buffer chamber, and is configured such that length of at least one of the at least two41 7243105.1HITACHI 13-0003100USO 1application electrodes is adjustable in the electrode protection tube formed in the U- shape or that the at least one of the at least two application electrodes is disposed to be folded back at a U-shaped bent portion of the electrode protection tube such that at least one leading end of the at least one of the at least two application electrodes is located at an upper portion of the electrode protection tube.  
Yamamoto teaches that the electrode protection tube 275 Fig. 6 is formed in a U-shape (see top portion 275a) in an upper portion of the at least one buffer chamber 238 Fig. 2, 4 and is configured sch that the length of the at least two application electrodes 269, 270 is adjustable in the protection tube (as it is a knitted electrode that can shrink or lengthen due to tension or heat or long term use, such that the lengths are all different from one to another [0008-0011]), such that the lengths of the at least two application electrodes are set to be different in a stack direction of the at least one substrate (as they lengthen or shorten due to the U-shape), that the at least one of the at least two application electrodes is disposed to be folded back at a U-shaped bent portion of the electrode protection tube such that at least one leading end of the at least one of the at least two application electrodes is located at an upper portion of the electrode protection tube (as shown in Fig. 6, [0008-0090]). Yamamoto teaches that the shape of the electrode protection tube and the use of knitted electrodes allows for friction with the walls of the electrode protecting tubs and thus effectively prevents variation with time due to weight of the electrodes and plasma can be generated evenly in a region where a plurality of wafers exist [0048-0049].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Takeda with that of Yamamoto, to have knitted electrodes with varying lengths inserted into a U-shaped top electrode protection tube. One would be motivated to do so for the predictable result of effectively preventing variation with time due to weight of the electrodes and generating plasma evenly in a region where a plurality of wafers exist. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claims. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over States Patent Application No. 2018/0182601 to Takeda et al in view of United States Patent Application No. 2009/0120365 to Suda.
	The teachings of Takeda are relied upon as set forth in the above rejection.
In regards to Claim 9, Takeda does not expressly teach the electrode protection tube includes a quartz tube configured to protect at least one of the at least two application electrodes and a quartz tube configured to protect the reference electrode, and wherein the quartz tube configured to protect the at least one of the at least two application electrodes and the quartz tube configured to protect the reference electrode are connected in an upper portion of the at least one buffer chamber, as Takeda is silent to the material of the tubes 275.
Takeda does expressly teach that the tubes of 275 are connected in an upper portion of the at least one buffer chamber as they are all in the at least one buffer chamber, as broadly recited in the claim.
Suda teaches that electrode protective tubes 276 are made out of dielectric [0015] and that that dielectric can be in part a fitting member made out of quartz [0027].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make an electrode protection tube analogous to that of Takeda out of quartz, as taught by Suda, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2019/0157049 to Sato which also teaches buffer rooms.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716